Case: 18-11595      Document: 00515216218         Page: 1    Date Filed: 11/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 18-11595
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                    November 27, 2019
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

LUIS ARMANDO AGUIRRE ORTIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-132-3


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Luis Armando Aguirre Ortiz appeals his 150-month sentence for
conspiracy to possess with intent to distribute methamphetamine. He argues
that his within-guidelines sentence is substantively unreasonable because the
district court approached sentencing based upon personal views of the
seriousness of methamphetamine use without supporting evidence and
without consciously considering the consequences of inmates facing removal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11595     Document: 00515216218     Page: 2   Date Filed: 11/27/2019


                                  No. 18-11595

after release, and gave merely a “verbal genuflection to 18 U.S.C. § 3553(a).”
Because Aguirre Ortiz’s sentence is within the properly calculated guidelines
range, it is presumptively reasonable. See United States v. Washington, 480
F.3d 309, 314 (5th Cir. 2007).
      The district court, in denying Aguirre Ortiz’s request for a downward
variance and to explain why a guidelines sentence was appropriate, stated that
methamphetamine use destroys lives; the court reasoned that it considers the
seriousness of the offense and the effect of drugs on users. Furthermore, the
district court stated that it does not consciously consider deportation to explain
that it did not think deportation and its attendant consequences were
appropriate considerations. Although Aguirre Ortiz characterizes the district
court’s reference to the § 3553(a) sentencing factors as a “verbal genuflection”
to those factors, further explanation was unnecessary to support the within-
guidelines sentence. See Washington, 480 F.3d at 314.
      Viewed as a whole, the record reflects that the district court “adequately
explain[ed] the chosen sentence to allow for meaningful appellate review and
to promote the perception of fair sentencing.” Gall v. United States, 552 U.S.
38, 50 (2007). Given the significant deference that is due to a district court’s
consideration of the § 3553(a) factors and the district court’s reasons for its
sentencing decision, Aguirre Ortiz has not demonstrated that the sentence is
substantively unreasonable. See id. at 50-53; United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009). The district court’s judgment is AFFIRMED.




                                        2